Supreme Court of Florida
                              ____________

                              No. SC21-637
                               ____________

    IN RE: AMENDMENTS TO FLORIDA RULES OF CRIMINAL
                     PROCEDURE.

                          December 16, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Criminal Procedure. See Fla.

R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Criminal Procedure Rules Committee

(Committee) filed a report proposing amendments to Florida Rules

of Criminal Procedure 3.781 (Sentencing Hearing to Consider the

Imposition of a Life Sentence for Juvenile Offenders) and 3.802

(Review of Sentences for Juvenile Offenders), and proposes adoption

of new Florida Rule of Criminal Procedure, 3.996 (Application for

Sentence Review Hearing). The Board of Governors of The Florida

Bar unanimously approved the Committee’s proposals. The
Committee and the Court published the proposals for comment in

The Florida Bar News. Two comments were received by the Court,

one from the Florida Public Defender Association (FPDA) and one

from the Direct File and Youthful Offender Project at Florida

International University College of Law (Youthful Offender Project).

The Committee filed a response to the comments but did not

propose any additional changes.

     Having considered the Committee’s report, the comments from

the FPDA and Youthful Offender Project, and the Committee’s

response, the Court hereby adopts the amendments and new rule

as proposed by the Committee.

     First, we amend rule 3.781 throughout to replace the term

“defendant” with the term “juvenile offender.” Additionally, rule

3.781(c)(1) is reworded to provide greater clarity. Finally, additional

language is added to reference section 921.1402, Florida Statutes,

and to specify that the trial court must issue written findings

specifying which subsection of the statute applies, when the

juvenile offender is eligible to apply for a sentence review hearing,

and that the Department of Corrections must notify juvenile




                                 -2-
offenders when they are eligible to apply for a sentence review

hearing.

     Next, we amend rule 3.802, to replace the word “defendant”

with the words “juvenile offender” throughout. Additionally,

language indicating that the juvenile offender must provide

information that is not required by section 921.1402, Florida

Statutes, is deleted from rule 3.802.

     Finally, we adopt new rule 3.996. This new rule provides a

form to be used by pro se inmates to assist in requesting a sentence

review hearing.

     Accordingly, we amend the Florida Rules of Criminal

Procedure as reflected in the appendix to this opinion. New

language is indicated by underscoring; deletions are indicated by

struck-through type. The amendments shall become effective

April 1, 2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Criminal Procedure


                                -3-
Alan S. Apte, Chair, Criminal Procedure Rules Committee, Orlando,
Florida, Angela Cote Dempsey, Past Chair, Criminal Procedure
Rules Committee, Tallahassee, Florida, Joshua E. Doyle, Executive
Director, and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner

Hon. Carlos J. Martinez, John Eddy Morrison, and Maria E.
Lauredo on behalf of the Florida Public Defender Association, Inc.,
Miami, Florida; and Roseanne Eckert on behalf of the Direct File
and Youthful Offender Project at the FIU College of Law, Miami,
Florida,

     Responding with comments




                                -4-
                             APPENDIX

RULE 3.781.     SENTENCING HEARING TO CONSIDER THE
                IMPOSITION OF A LIFE SENTENCE FOR
                JUVENILE OFFENDERS

     (a)   [No Change]

     (b) Procedure; Evidentiary Hearing. After a determination
of guilt for an offense punishable under sections 775.082(1)(b),
775.082(3)(a)5., 775.082(3)(b)2., or 775.082(3)(c), Florida Statutes,
and after the examination of any presentence reports, the
sentencing court shall order a sentencing hearing to be held
pursuant to rules 3.720 and 3.721. The sentencing court shall
allow the state and defendantthe juvenile offender to present
evidence relevant to the offense, the defendantjuvenile offender’s
youth, and attendant circumstances, including, but not limited to
those enumerated in section 921.1401(2), Florida Statutes.
Additionally, the court shall allow the state and the
defendantjuvenile offender to present evidence relevant to whether
or not the defendantjuvenile offender killed, intended to kill, or
attempted to kill the victim.

     (c)   Findings.

             (1) The court shall make specific findings on the record
that all relevant factors have been reviewed and considered by the
court prior to imposing a sentence of life imprisonment or a term of
years equal to life imprisonment. The court shall make written
findings as to whether the defendantjuvenile offender is eligible for
a sentence review hearing under sections 921.1402subsections
(2)(a), (2)(b), or (2)(c), of section 921.1402, Florida Statutes, based
on whether the defendantjuvenile offender killed, attempted to kill,
or intended to kill the victim. If the juvenile offender is found
eligible for a sentence review hearing, the court shall issue a written
order specifying:

                (A) which subsection of section 921.1402(2),
Florida Statutes, applies;


                                 -5-
                (B)   when the juvenile offender is eligible to apply
for a sentence review hearing; and

                (C) that subsection 921.1402(3), Florida Statutes,
requires the Department of Corrections to notify the juvenile
offender when he or she will be eligible to apply for a sentence
review hearing.

           (2) A defendantjuvenile offender who is convicted of an
offense punishable under section 775.082(1)(b)1., Florida Statutes,
shall not be eligible for a sentence review hearing if the trial court
finds that the defendantjuvenile offender has previously been
convicted of one of the enumerated offenses, or conspiracy to
commit one of the enumerated offenses, found in section
921.1402(2)(a), Florida Statutes.

          (3)   [No Change]




                                 -6-
RULE 3.802.      REVIEW OF SENTENCES FOR JUVENILE
                 OFFENDERS

     (a) – (b)   [No Change]

      (c) Contents of Application. The application must state
that the juvenile offender is eligible for sentence review and include:

          (1) a copy of the judgment and sentence, or a
statement containing the following:

                 (A)   the date of sentencing;

               (B) the offense for which the defendantjuvenile
offender was sentenced; and

                 (C)   the sentence imposed; and

           (2)   the nature of the relief sought;

          (3) whether a previous application has been filed, the
     date of filing of the application, and the disposition of that
     application;.

           (4) a brief statement outlining the facts in support of the
application; and

           (5) if the application is being filed by a juvenile offender
sentenced to life pursuant to section 775.082(1)(b)1., Florida
Statutes, a statement certifying that the applicant has not been
previously convicted of one of the offenses enumerated in sections
921.1402(2)(a)1.–(2)(a)10., Florida Statutes, or conspiracy to commit
one of offenses enumerated in sections 921.1402(2)(a)1.–(2)(a)10.,
Florida Statutes, in a separate criminal transaction or episode than
that which resulted in the sentence under section 775.082(1)(b)1.,
Florida Statutes.

     (d) – (g)   [No Change]




                                  -7-
RULE 3.996.     APPLICATION FOR SENTENCE REVIEW
                HEARING

    APPLICATION FOR SENTENCE REVIEW HEARING UNDER
       FLORIDA RULE OF CRIMINAL PROCEDURE 3.802.
  INSTRUCTIONS FOR FILING APPLICATION FOR SENTENCE
                  REVIEW HEARING
PURSUANT TO FLORIDA RULE OF CRIMINAL PROCEDURE 3.802.
                  READ CAREFULLY
     1.    You may file this application at any point after you are
statutorily eligible, pursuant to section 921.1402, Florida Statutes.

     2.   You must complete the attached application by filling in
the blank spaces.

     3.    You must tell the truth and sign the attached
application. If you make a false statement of a material fact in your
application, you may be prosecuted for perjury.

      4.   You must file the attached application in the court of
original jurisdiction, which imposed the sentence to be reviewed.

     5.    You are not required to pay a filing fee to file the attached
application.

      6.    A second or successive application shall be denied
without a hearing unless the initial application was denied as
premature, or pursuant to section 921.1402(2)(d), Florida Statutes,
the initial application was submitted by a juvenile offender
sentenced to a term of 20 years or more under section
775.082(3)(c), Florida Statutes, and more than 10 years has elapsed
since the initial sentence review hearing.

                                       In the Circuit Court of the
                                                  Judicial Circuit
                                       in and for
                                       County, Florida




                                 -8-
State of Florida             )
                             )
             v.              )
                             )
                             )
(your name)                  )
                             )
                             )

          APPLICATION FOR SENTENCE REVIEW HEARING
      1.   .....(print your name)....., hereinafter “juvenile offender,”
respectfully moves this Honorable Court to hold a sentence review
hearing pursuant to Florida Rule of Criminal Procedure 3.802 and
section 921.1402, Florida Statutes. In support of the application,
the juvenile offender states the following:

    2.   Juvenile offender has attached a copy of the written
judgment and sentence to this application or filled out the following:

     On .....(date of sentencing/resentencing)....., juvenile offender
was sentenced to .....(number of years)..... in prison with a sentence
review hearing after .....(number of years)......

     3.    Juvenile offender is entitled to a sentence review hearing
because it has been .....(number of years)..... since juvenile offender
was incarcerated for the convictions that are the subject of this
application.

     4.      Has a previous application been filed?

             a.    If yes, what was the date the previous application
was filed?

           b.      What was the disposition of the previous
application?

     5.    Juvenile offender is indigent and will be seeking the
appointment of counsel for the sentence review hearing as
authorized by section 921.1402(5), Florida Statutes, (only if
applicable);

                                   -9-
      6.    Under penalties of perjury and administrative sanctions
from the Department of Corrections, including forfeiture of gain
time if this application is found to be frivolous or made in bad faith,
I certify that I understand the contents of the foregoing application,
that the facts contained in the application are true and correct, and
that I have a reasonable belief that the application is timely filed.

                                         /s/
                                         Name
                                         DC#


                       Certification of Mailing
     (Must use Certification of Mailing OR Certificate of Service)
              I certify that I placed this document in the hands of
.....(here insert name of institution official) for mailing to .....(here
insert name or names and address(es) used for service) on
.....(date)......

                                         /s/
                                         Name
                                         Address
                                         DC#


                        Certificate of Service
     (Must use Certification of Mailing OR Certificate of Service)
     I certify that the foregoing document has been furnished to
(here insert name or names, address(es) used for service and
mailing address(es)) by (e-mail) (delivery) (mail) (fax) on .....(date)......

                                         /s/
                                         Attorney

        Certification of an Accurate and Complete Translation
     (To be used if translation of the application was necessary.)




                                   - 10 -
       I certify that a complete and accurate translation of this
application was provided to the juvenile offender in this case on
.....(date)......

                                     /s/
                                     Name
                                     Address
                                     DC#




                                - 11 -